IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RIVERSIDE SCHOOL DISTRICT,                  :   No. 625 MAL 2020
                                            :
                   Respondent               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
RIVERSIDE EDUCATIONAL SUPPORT               :
PERSONNEL ASSOCIATION ESP-PSEA-             :
NEA,                                        :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.